Citation Nr: 0212935	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 90 percent rating for 
postoperative residuals of a left hip replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from December 1941 to October 
1945 and from July 1947 to August 1966.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 RO rating decision which assigned a 50 percent 
rating for service-connected postoperative residuals of a 
left hip replacement effective April 1, 2000 (following 
expiration of a temporary total rating for left hip 
replacement).  An August 2001 RO decision increased the 
rating for the left hip disability to 90 percent effective 
April 1, 2000.  


FINDINGS OF FACT

Following expiration of a temporary total rating for left hip 
replacement, the RO assigned a 90 percent rating for 
postoperative residuals of a left hip replacement; such 
residuals are manifested by chronic recurrent dislocations of 
the left hip and the need for a brace to be worn.  


CONCLUSION OF LAW

The criteria for a rating greater than 90 percent for 
postoperative residuals of a left hip replacement have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1941 to October 1945 and on active duty in the Air Force from 
July 1947 to August 1966.  Service medical records indicate 
left hip problems. 

A March 1995 discharge summary from Walker Regional Medical 
Center indicates  the veteran then underwent a left total hip 
arthroplasty due to arthritis of the joint. 

In November 1996, service connection and a 30 percent rating 
were granted for postoperative residuals of a left hip 
replacement.

Private medical records from 1999 show that the veteran was 
treated for disorders including dementia.  In February 1999 
he underwent another left hip replacement.  A March 1999 
statement from K. C. Vague, M.D., reported that he had 
followed the veteran for dislocation of his left hip.  Dr. 
Vague noted that the veteran underwent a left total hip 
arthroplasty, his second, in February 1999.  Dr. Vague 
indicated that due to the veteran's recurrent problem, it 
would be very difficulty for him to walk upstairs.  

A March 1999 rating decision granted a temporary total rating 
for a left hip replacement from February 1999 through March 
2000.  It was noted that a 30 percent rating would be 
assigned for the left hip condition as of April 1, 2000.  

In April 1999, Dr. Vague noted that the veteran was doing 
much better, had been using a brace, and had no significant 
pain or tenderness.  The diagnosis was status post acetabular 
component and femoral lengthening, left total hip 
arthroplasty, because of recurrent dislocation.  

A November 1999 history and physical report from Walker 
Baptist Medical Center noted that the veteran had significant 
confusion.  The report indicated that when the veteran was 
leaning over to tie his shoes, his hip dislocated.  The 
discharge summary from such facility indicated that the 
veteran underwent closed reduction under sedation without 
difficulty.  The final diagnoses were recurrent dislocation, 
left total hip arthroplasty and history of dementia.  A 
November 1999 entry from Dr. Vague noted that the veteran 
dislocated his hip about six weeks earlier and that it was 
reduced and placed back in his brace.  It was noted that the 
veteran would have to stay in his brace indefinitely because 
of his non-compliance and confusion at times.  Dr. Vague 
reported that the veteran had excellent range of motion of 
his hip and that he had no significant pain or tenderness.  
It was reported that the veteran ambulated well with a cane 
although his wife stated that he would be unsteady at times.  

In March 2000, the veteran submitted his current claim for an 
increased rating for his service-connected postoperative 
residuals of a left hip replacement.  

A March 2000 statement from Dr. Vague reported that he was 
following the veteran for a revision of his acetabular 
component, femoral lengthening and left total hip 
arthroplasty.  Dr. Vague reported that the veteran suffered 
from chronic recurrent dislocations of the left hip.  

A March 2000 RO decision assigned a 50 percent for residuals 
of a left hip replacement effective April 1, 2000 (after the 
expiration of the temporary total rating for the hip 
replacement). 

In his July 2000 substantive appeal, the veteran reported 
that he had been in the hospital in June 2000 and July 2000 
for his left hip condition.  He stated that his left hip 
would dislocate and that it did not want to heal.  The 
veteran indicated that he was on a walker and that he would 
have to use a wheelchair.  He noted that he had severe pain, 
weakness and limitation of motion in the left hip.  

A July 2000 statement from Dr. Vague noted that he had 
followed the veteran for a recurrent left total hip 
dislocation.  Dr. Vague reported that the veteran continued 
to be disabled due to such problem and that he had recently 
been hospitalized due to the recurrent dislocation.  It was 
noted that the veteran had to wear a brace or hip would 
continued to dislocate.  

VA medical records from 2000 indicate that the veteran was 
treated for several disorders.  He primarily received nursing 
home care due to dementia, and he needed assistance in his 
activities of daily living.  His left hip problems were also 
noted.  An November 2000 entry noted that the veteran had a 
history of hip dislocation and prosthesis with multiple 
dislocations and bracing required.  There was also a notation 
that the veteran was able to ambulate with minimal assistance 
when wearing his hip brace.  It was reported that the veteran 
was prone to falls and dislocation of the hip.  The diagnoses 
included arthritis with history of recurrent left hip 
dislocation.  The examiner commented that the veteran was at 
risk for falls and that he had an unsteady gait.  The 
examiner noted that the veteran had to wear a brace at all 
times to prevent accidental dislocation of the hip.  A 
December 2000 entry noted that the veteran recently came out 
of his brace and again dislocated his hip.  It was noted that 
the left leg was shortened and internally rotated and that he 
had pain on passive range of motion.  He underwent successful 
relocation of the left hip. An X-ray, following the left hip 
reduction, indicated that the left hip prosthesis had been 
reduced with the components projecting in their expected 
locations.  It was reported that the veteran had dementia, 
was not a candidate for surgery, and should wear a left leg 
brace at all times.

An August 2001 RO decision assigned a higher rating of 90 
percent for postoperative residuals of a left hip replacement 
effective April 1, 2000 (after the expiration of a temporary 
total rating for left hip replacement).  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained.  Under the circumstances of the case, a 
VA examination is not necessary to decide the claim.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, and the related 
VA regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Replacement of a hip joint with prosthesis warrants a 100 
percent rating for a one-year period following implantation 
of the prosthesis.  The period commences after the initial 
grant of the one-month total rating assigned under 38 C.F.R. 
§ 4.30 following hospital discharge.  Thereafter, a 90 
percent rating is warranted if there is painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.  

The veteran has undergone a left hip replacement on two 
occasions, the last time in February 1999; this was followed 
by a temporary total convalescent rating and the 1-year 
temporary total rating for hip replacement as provided by 
Code 5054; and effective in April 2000 the RO assigned a 90 
percent rating for left hip replacement residuals.  The Board 
notes that even if left hip replacement residuals are severe, 
no more than a 90 percent rating is permitted.  A 100 percent 
rating is not warranted unless there has been a prosthetic 
replacement of the hip joint in the past year, which is not 
the case.  Therefore, no more than a 90 percent rating is 
warranted for the left hip disorder under Diagnostic Code 
5054.  Additionally, there are no other potentially 
applicable diagnostic codes which would provide a higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255.  

As the preponderance of the evidence is against the claim for 
an increase in the 90 percent rating for postoperative 
residuals of a left hip replacement, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

An increased rating for postoperative residuals of a left hip 
replacement is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

